Citation Nr: 0820621	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, claimed as gastroenteritis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
gastroesophageal reflux disease, claimed as gastroenteritis.  

In March 2004 the Board denied entitlement to service 
connection for diverticulosis.  A claim based on new 
diagnosis is a new claim, and is adjudicated without regard 
to prior denials that did not consider that diagnosis.  Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

In December 2007, the veteran failed to appear to testify at 
the Boston, Massachusetts RO (Travel Board hearing) regarding 
his current claim.  He has not explained his absence or 
requested to reschedule the hearing.  Thus, his appeal will 
be processed as if he withdrew the hearing request.  38 
C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

The veteran's records reflect current diagnoses of 
gastroesophageal reflex disease, diverticulosis, and gas.  
The veteran's service medical record shows that the veteran 
was treated for abdominal pain and tenderness from October 
13, 1945 to October 15, 1945.  The diagnosis was acute 
gastroenteritis.

The veteran has reported that he has a nervous stomach which 
has bothered him since the 1945 episode of gastroenteritis.  
The veteran is competent to report in-service symptoms and 
his statements can be read as reporting continuity of 
symptomatology.  A veteran's report of continuity of 
symptomatology can serve to trigger VA's duty to provide an 
examination.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  An 
examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether current gastroesophageal reflux disease is related to 
service.

In December 2002, the veteran stated that he was treated at 
the VAMC in Northampton, Massachusetts for diverticulosis.  
Records of this treatment have not been associated with the 
claims folder.  VA has a duty to obtain all pertinent VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  Additionally, the veteran testified at his 
November 2003 hearing that he had received treatment form 
Saul Gaither for a stomach condition, and stated in 2005 that 
he was receiving treatment from a specialist named Dr. 
Charles Casale. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records of VA 
treatment from the VAMC in Northampton, 
Massachusetts.

2.  The AOJ should take all necessary 
steps to obtain any records of treatment 
pertinent to the claim on appeal from 
Saul Gaither and Dr. Charles Casale.

3.  The AOJ should schedule the veteran 
for a VA examination to determine whether 
he has a current stomach condition that 
is related to service.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether the 
veteran has a current stomach condition 
and, if so, whether it is at least as 
likely as not (50 percent probability or 
more) that the stomach condition began in 
service or is otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
these opinions. 

4.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
it otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

